Citation Nr: 0004374	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post-traumatic stress disorder (PTSD) with 
dysthymic disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1951 to 
April 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 1998, the RO issued a statement of the case 
regarding the issues of entitlement to service connection for 
shell fragment wounds of the right shoulder and low back and 
an increased (compensable) evaluation for the appellant's 
service-connected residuals of a shell fragment wound of the 
right arm.  The appellant was informed that he must submit a 
substantive appeal (VA Form 9) in order to perfect the appeal 
to the Board.  However, according to the records before the 
Board, a timely VA Form 9 was not provided by the appellant.  
Accordingly, these issues are not before the Board at this 
time.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999).


FINDINGS OF FACT

1. The medical evidence reveals that the appellant's PTSD 
with dysthymic disorder is currently manifested by 
complaints of irritability, nightmares, isolation, 
intrusive memories of combat, and objective evidence of a 
depressed mood with a Global Assessment of Functioning 
(GAF) score of 70-75.

2. The appellant's PTSD with dysthymic disorder is not 
manifested by definite impairment in the ability to 
establish and maintain effective relationships with 
people.

3. The medical evidence does not show symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks, or mild 
memory loss.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the appellant's service-connected PTSD with 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.130, 4.132, Part 4, 
Diagnostic Code (DC) 9411 (1995), DC 9433-9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD with dysthymic disorder and has appealed the initial 
assignment of less-than-complete benefits.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (where a veteran appeals 
the RO's initial assignment of a rating, for a service-
connected disorder, that constitutes less than a complete 
grant of benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided  two VA examinations for PTSD with 
dysthymic disorder, including one recently.  In addition, the 
RO obtained numerous VA medical records that the veteran 
indicated were available.  The veteran has not indicated that 
there is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1999).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999). 

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board also notes that after the appellant filed his 
initial claim, portions of the VA schedule of rating criteria 
governing mental disorders, including the criteria under 
Diagnostic Code 9411, were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).     

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant submitted a claim seeking entitlement to 
service connection for PTSD (among other disabilities) in 
September 1994.

The appellant was first diagnosed with PTSD in 1994.  VA 
outpatient treatment records from 1994 and 1995 indicate that 
the appellant suffered from anxiety, and anger.  PTSD 
clinical team notes from December 1994 reveal that the 
appellant did not fulfill all the diagnostic criteria for 
PTSD, but did exhibit symptoms of partial PTSD syndrome, 
including sleep disturbances, irritability, and 
reexperiencing the traumatic event.  There was no indication 
of psychotic symptoms or suicidal ideation.

In December 1996, the appellant, accompanied by his 
accredited representative, appeared and presented testimony 
at a hearing on appeal before a VA hearing officer.  On that 
occasion, he testified that symptoms attributable to his PTSD 
included flashbacks and nightmares.  The appellant pointed 
out that he was taking medication for his PTSD.  He also 
noted that he did not receive treatment for his PTSD on a 
regular basis.  

The appellant was provided a VA examination PTSD in January 
1997.  The examiner noted that most of the appellant's 
complaints appeared to be physical.  The appellant was noted 
to be active socially, visiting friends, going to the casino, 
and visiting his cousin.  There was no evidence of avoidance 
of combat memories, in fact, the appellant indicated that he 
enjoyed war movies.  The examiner indicated that the 
appellant's symptoms were less than those of veterans who 
usually receive a diagnosis of PTSD.  The appellant did 
appear depressed.  The examiner provided a GAF score of 75, 
which indicated no more than slight impairment in social or 
occupational functioning.

The RO obtained outpatient treatment records from the VA 
Medical Center in New Orleans for the period 1994-1997.  
During that time, the appellant was being followed for PTSD.  
He indicated at various times being upset due to gunshots in 
his neighborhood, his declining health, and his anger over 
receiving a 10 percent disability rating for his PTSD.

In October 1998, the RO received a letter from a VA staff 
psychologist addressing the appellant's PTSD.  The letter 
indicated that the appellant was experiencing severe 
impairment in social functioning and had a GAF score of 48, 
which indicated serious impairment in social or occupational 
functioning.  This letter was unaccompanied by any report of 
mental status examination, or clinical findings, or test 
results.

A second VA PTSD examination was performed in January 1999.  
The report of that examination indicates that the appellant 
had depressive symptoms, and has difficulty sleeping, 
although it is unclear to what extent his sleeping 
difficulties may be related to physical pain rather than 
PTSD.  The examiner noted that the appellant did not really 
give any report of PTSD symptoms of significance.  He did not 
report intrusive recollection of wartime experiences, he did 
not report feeling estranged or detached from others, and the 
appellant reported visiting family members and joining family 
at the casino for lunch.  The appellant did not have any 
range of symptoms of hyperactivity of the kind that 
classically related to PTSD.  The mental status examination 
revealed that the appellant's thoughts were logical, goal 
oriented, and well directed without looseness of association.  
There was no indication of homicidal, suicidal, paranoid, 
delusional, or haphazard ideation.  His speech and immediate 
memory recall were normal.  No impairment of impulse control 
was indicated, and no panic attacks were noted or reported by 
the appellant.  The examiner provided a GAF score of 70-75 
which indicated slight impairment in social and occupational 
functioning.

The VA outpatient records from April 1998 to May 1999 
indicate that the appellant has complained of intrusive 
memories of military experiences, isolation, sleep 
disturbances, and irritability.

The appellant contends that a disability rating in excess of 
10 percent is warranted for his service-connected PTSD.

Under the current regulation, a 10 percent rating is 
warranted for PTSD when there is "occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication."  38 C.F.R. § 4.130, DC 
9411 (1999).

A higher rating, of 30 percent, requires disability more 
closely reflecting "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
Id.

Because the regulations governing mental disorders have 
changed since the appellant filed his initial claim for 
benefits, the Board is required to look at both the old and 
the current regulations and apply the regulation that is most 
favorable to the appellant.  Karnas v.Derwinski, 1 Vet. 
App. 308 (1990).  

The regulatory criteria prior to November 7, 1996 provided 
that a 10 percent disabling evaluation was warranted when 
there was "emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment."  
38 C.F.R. § 4.132, DC 9411 (1995).

A higher evaluation, of 30 percent, was not warranted under 
the old regulations unless there was "definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment."  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by precedent opinions issued by VA General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991).  Consequently, the Board 
will address the merits of the veteran's claim for an 
increased evaluation of his service-connected PTSD, in 
relation to the regulations in effect prior to November 7, 
1996, with this interpretation of "definite" in mind.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  In making this decision, the Board places great 
probative weight on the two VA PTSD examinations performed in 
January 1997 and January 1999.  These examinations were 
performed for the specific purpose of evaluating the 
appellant's PTSD for rating purposes, and the second of these 
examinations was very recent.  The two examiners agree 
regarding the general level of impairment the appellant 
suffers, including providing similar GAF scores of 75 
(January 1997) and 70-75 (January 1999).  Both examinations 
revealed that the appellant was not experiencing feelings of 
estrangement or detachment from others, nor was he exhibiting 
other signs of PTSD above the 10 percent disabling level.  
There was no indication that he was experiencing intrusive 
memories of combat, memory problems or panic attacks.

The VA outpatient records present a similar psychiatric 
picture from December 1994 through May 1999.  They show 
consistently that the appellant occasionally experiences 
stress and depression related to various events, and has some 
difficulties sleeping.  There is no indication of obsessional 
rituals, illogical or obscure speech, panic attacks, memory 
problems, suspiciousness, or generalized anxiety.  

Nor does the evidence demonstrate that the appellant's 
symptoms attributable to PTSD rise to the level that there is 
definite impairment in his ability to establish or maintain 
effective or favorable relationships with people consistent 
with a 30 percent evaluation under the "old" regulations.

The Board notes that the letter dated October 5, 1998 from a 
VA psychologist indicated severe social impairment and GAF 
score of 48 for the appellant.  The Board is mindful of this 
evidence, but weighing it against the two VA PTSD 
examinations, and in light of the fact that the letter is 
unaccompanied by any report of examination, testing, or 
clinical records, the Board finds that this letter is not a 
probative as the two VA PTSD examinations.

Similarly, the VA outpatient records from April 1998 to May 
1999 are contradicted by the VA PTSD examination given in 
January 1999.  As the examination was performed specifically 
for the purpose of providing a rating of the disabling 
effects of the appellant's service-connected PTSD, and since 
the examination is recent, the Board places great probative 
weight on the examination report, rather than the outpatient 
records of the same time frame.

Overall, the Board finds that the evidence supports a 
disability rating of 10 percent and does not support a 
finding of any rating in excess of 10 percent for the 
appellant's service-connected PTSD.

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 10 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 10 percent at any time during the pendency of this appeal.  
The medical evidence of record is the January 1997 VA 
examination report, January 1999 VA examination report and 
the VA outpatient records.  None show symptoms of PTSD 
warranting a rating in excess of 10 percent, even if only 
temporarily.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra



ORDER

An original disability rating for service-connected PTSD with 
dysthymic disorder in excess of 10 percent is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

